UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4237



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


IVAN BERNARD GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-03-66)


Submitted:   December 28, 2005            Decided:   March 28, 2006


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, LAW OFFICES OF WALTER H. PARAMORE, III,
P.C., Jacksonville, North Carolina, for Appellant. Anne Margaret
Hayes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ivan Bernard Green was convicted by a jury on nine counts

of filing false income tax returns and aiding and abetting the same

conduct, in violation of 18 U.S.C. §§ 287, 2 (2000).       In February

2005, the district court sentenced Green to a total of seventy

months’ imprisonment, at the bottom of the range provided by the

advisory sentencing guidelines. Green’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), representing

that, in his view, there are no meritorious issues for appeal;

however, he requests that this court review whether the district

court imposed a sentence that was reasonable.      Green was notified

of the opportunity to file a pro se supplemental brief, but he

declined to do so.

          After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.   See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005).     However, in determining a sentence post-

Booker, sentencing courts are still required to calculate and

consider the guideline range prescribed thereby as well as the

factors set forth in 18 U.S.C. § 3553(a) (2000).    Id.   Post-Booker,

a sentence will be affirmed if it is both reasonable and within the

statutorily prescribed range.   Id. at 546-47.   In addition, “while

we believe that the appropriate circumstances for imposing a

sentence outside the guideline range will depend on the facts of


                                - 2 -
individual cases, we have no reason to doubt that most sentences

will   continue   to   fall   within   the   applicable    range.”      United

States v. White, 405 F.3d 208, 219 (4th Cir. 2005).                  Here, the

record indicates that the district court calculated and considered

both the guideline range and the § 3553(a) factors.           On the record

before us, we conclude the sentence was reasonable.

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.          Accordingly, we affirm

Green’s conviction and sentence.        This court requires that counsel

inform his client, in writing, of his right to petition to the

Supreme Court of the United States for further review.                 If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.           Counsel’s motion

must state that a copy was served on the client.           We dispense with

oral   argument   because     the   facts    and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -